Name: Commission Regulation (EC) NoÃ 1455/2005 of 7 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 8.9.2005 EN Official Journal of the European Union L 231/7 COMMISSION REGULATION (EC) No 1455/2005 of 7 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 7 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 63,1 096 14,0 999 38,6 0707 00 05 052 52,8 068 65,2 096 25,9 999 48,0 0709 90 70 052 49,5 999 49,5 0805 50 10 382 64,5 388 69,5 524 58,7 528 58,0 999 62,7 0806 10 10 052 74,9 624 143,6 999 109,3 0808 10 80 388 74,3 400 78,4 508 41,2 512 76,7 528 73,1 720 30,7 800 126,8 804 75,1 999 72,0 0808 20 50 052 92,9 388 83,1 528 11,6 999 62,5 0809 30 10, 0809 30 90 052 78,8 999 78,8 0809 40 05 052 114,7 066 66,4 093 40,2 098 40,2 624 113,3 999 75,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.